Citation Nr: 1131291	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2010, the Veteran failed to show for the video hearing he had requested in connection with his appeal.  No good cause has been show for this failure to appear.  Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling the Veteran for another hearing.


FINDING OF FACT

Competent evidence of record demonstrates that the Veteran's low back disabilities, diagnosed as lumbosacral spine strain and lumbosacral spine degenerative joint disease, were caused by his service connected left knee disorder.


CONCLUSION OF LAW

Lumbosacral strain and degenerative joint disease were caused by the Veteran's service connected left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran contends that his service connected left knee disorder causes or aggravated his low back disabilities.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the record documents the Veteran's complaints and/or treatment for a low back disability starting in 2004 various diagnosed as lumbosacral strain and lumbosacral spine degenerative joint disease.  See, for example, private treatment records dated in February 2003 and September 2004; VA examination dated in August 2007.

As to the relationship between that low back disabilities that started in approximately 2004 and the Veteran's already service connected left knee disorder that started in 1986, the Board notes that the Veteran underwent a VA compensation examination in August 2007.  He reported that he started having back problems about 4 or 5 years ago because of pain in his left leg.  Following an examination and a review of the record on appeal, the August 2007 VA examiner opined that "his low back pain is less likely due to the lateral subluxation of the patella of the left knee [because t]here is no evidence of any chronic disease of the left knee from the x-ray [and] . . . there is no evidence of any abnormal weight bearing."  

The Veteran also underwent a June 2007 QTC examination during which he reported that he had pain in the back for 5 years.  After a review of the record on appeal and an examination of the claimant, the QTC examiner opined that "[t]he [service connected left] knee problem is starting to effect the back with increased pain."  The rationale for this opinion was that "[t]he leg 'gives out[,]' [and [t]his causes uneven distribution of weight and causes him to favor the right side."  Although the wording is not entirely clear, it appears that the examiner is establishing a causal link between the Veteran's service-connected left knee disability and his back disability.

Contrary to the August 2007 VA examiner's opinion, x-rays dated in December 2008 document degenerative changes in the left knee.  Moreover, the record documents the appellant's claims regarding having problems with weight bearing due to his service connected left knee disorder and the Board finds these claims both competent and credible evidence because the symptoms of having difficulty with weight bearing are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Given the fact that August 2007 opinion is based on an inaccurate factual premise, the Board finds that the June 2007 opinion regarding the Veteran's service connected left knee disorder causing his low back disabilities (i.e., lumbosacral spine strain and lumbosacral spine degenerative joint disease) the most competent and credible medical evidence of record.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that his service connected left knee disorder caused his low back disabilities and service connection is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); Allen, supra.


ORDER

Service connection for a lumbosacral strain and degenerative joint disease is granted. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


